277 S.C. 474 (1982)
289 S.E.2d 413
David Earl CASE, Appellant,
v.
STATE of South Carolina, Respondent.
21671
Supreme Court of South Carolina.
March 10, 1982.
Chief Atty., John L. Sweeny, of S.C. Commission of Appellate Defense, Columbia, for appellant.
Atty. Gen., Daniel R. McLeod and Asst. Attys. Gen., William K. Moore and Donald J. Zelenka, Columbia, for respondent.
March 10, 1982.
Per Curiam:
Appellant entered a guilty plea to a charge of housebreaking and was sentenced to five (5) years' imprisonment. In August 1978 he filed an application for Post-Conviction Relief without assistance of legal counsel. He alleged two instances of ineffective assistance of counsel prior to the entering of his plea. The application was dismissed without a hearing *475 on the basis it lacked specificity. Appellant did not appeal the dismissal.
In May 1980 appellant filed the application which is the subject of this appeal. He alleged ineffective assistance of counsel and an involuntary guilty plea. The lower court dismissed the application as successive under S.C. Code Ann. § 17-27-90 (1976).
After reviewing the entire record and considering the unique combination of facts in this case, we hold appellant's application warrants a hearing despite its successiveness. See generally Rogers v. State, 261 S.C. 288, 199 S.E. (2d) 761 (1973); Delaney v. State, 269 S.C. 555, 238 S.E. (2d) 679 (1977); Uniform Post-Conviction Procedure Act, Rule 5.
We reverse the dismissal of appellant's application for Post-Conviction Relief and remand for a hearing on the merits of his allegations.